Citation Nr: 1630743	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  05-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to June 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

As an initial matter, the Board notes that these claims for service connection were originally denied in a September 1970 rating decision.  In May 2007, the Board found that new and material evidence had been received to reopen the claims and remanded the claims on the merits for further development.  However, in an October 2008 decision, the Board denied the claims on the merits.  The Veteran appealed the October 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a July 2009 Joint Motion for Remand (Joint Motion) and remanded the case to the Board for further development in July 2009.  In January 2010 and April 2012, the Board remanded the appeal for additional evidentiary development consistent with the Joint Motion.

In November 2015, the Board sent the Veteran a letter to clarify his representation. The Veteran elected to proceed unrepresented.

In January 2016, the Board again remanded the claims for additional development.  The case is now ready for further adjudication. 


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably show that the Veteran's left hip disorder preexisted service.

2.  The Veteran's degenerative joint disease of the back and left hip was not diagnosed within one year of service separation.  

3.  The preponderance of the evidence is against a finding of a relationship between the Veteran's current back and/or left hip disorders and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

VA's duty to notify was satisfied by a letters dated in November 2004 and January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, private treatment records, and VA examinations were conducted in April 2012, October 2012, and October 2014.  A VA addendum opinion was obtained in February 2016.  The Veteran also indicated that he sought treatment from a Dr. S. in 1970 for his left hip but that the records are not available.   He has not identified any additional outstanding records that have not been requested or obtained.

With respect to the VA examination reports, the February 2016 VA addendum opinion was obtained in response to the Board's January 2015 remand.  The Board sought the addendum opinion to clarify whether the October 2014 VA examiner reviewed all of the lay evidence, including lay statements regarding the Veteran's symptoms in the 1970's.  In February 2016, the VA examiner confirmed that she had in fact reviewed all of the lay and medical evidence.  The Board finds that the February 2016 VA addendum opinion corrected any prior inadequacy.  

Additionally, the Board finds substantial compliance with the January 2010, April 2012, and January 2016 remand directives as the appropriate notice was provided, outstanding records were obtained, and the resulting VA opinions, when viewed altogether, are adequate to resolve the claims on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist.

II.  Service Connection 

In this case, the Veteran claims service connection for left hip and low back disorders that he believes are related to a fall in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the laws and regulations cited above, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted and the claim will be considered as a normal claim for service connection.  See Wagner, 370 F.3d at 1094 (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  If service connection is granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322  (2015)). 

In short, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, there is some question as to whether the Veteran had a preexisting left hip disorder.  In this regard, when the Veteran was injured in service and experienced left hip pain, he reported that he had experienced the same left hip pain when he was 12 years old although he reported that he did not receive a diagnosis when he was 12.  The Veteran's July 1966 preinduction examination did not note a history of a left hip disorder, nor contain any objective clinical findings of a left hip disorder.  The only evidence of record that indicates that a left hip disorder preexisted service are the Veteran's lay statements, contained in the April 1969 service treatment records and the April 2008 VA examination report which reiterated the Veteran's statement.  The April 2008 VA examiner noted the Veteran's report that he had a left hip disorder when he was 12 and that his complaints in service appeared to be related to the same.  However, the VA examiner did not identify any evidence of such preexisting disorder other than the Veteran's recorded statements in 1969.  For example, the examiner's statement did not appear to be based upon review of any medical documentation dated prior to service, review of X-ray reports, or the like.  

As there is no medical evidence of a preexisting left hip disorder, and the Veteran has not been shown to have the requisite expertise to diagnose a left hip disorder, the Board finds that there is no clear and unmistakable evidence of a preexisting left hip disorder.  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

	a.  Factual Background - Back and Left Hip

The Veteran reports that he fell in service, injuring his left hip and back.  Service treatment records dated in April 1969 which noted that the Veteran had left hip pain on internal rotation and external rotation of the hip, and that the Veteran walked with a limp.  The diagnosis was myositis of undetermined etiology.  Service treatment records also noted the Veteran's report in April 1969 that he occasionally experienced a backache after heavy work.  The June 1969 service separation examination noted no evidence of a back injury in service or a diagnosed back disorder, and X-rays taken at the time of the separation examination were negative for any abnormal clinical findings.  Similarly, no left hip disabilities were noted on service separation.  

The Veteran reported experiencing back and leg aches when he underwent a psychological evaluation in May 1970.  He has also reported that he was treated after discharge from service by a Dr. S. for left hip pain but that the records are not available for review.  In February 1977, the Veteran reported back symptoms but did not report left hip symptoms.  A physical examination conducted during the Veteran's VA inpatient stay in October 1981 noted a history of intermittent back problems but noted a normal musculoskeletal physical examination.  No subjective or objective complaints of left hip pain were noted in the October 1981 record. 

The Veteran's mother provided a statement in February 1985 regarding her observation that the Veteran could do anything before he went in service.  His mother also reported that when the Veteran was overseas, he reported that he had trouble with his legs and back.  The Veteran's wife submitted a statement in March 1985 regarding her observations of the Veteran's back and leg complaints for four years.  

VA inpatient records dated in May 1994 and June 1994 indicate that the Veteran had a long history of chronic low back pain and degenerative joint disease of the lumbar spine secondary to a motor vehicle accident which occurred in 1978 or 1979.  Inpatient records dated in June 1994 also noted the Veteran's reports of hip pain.  During the October 1994 general VA examination, the Veteran reported chronic low back pain secondary to an old motorcycle accident, and he was diagnosed with degenerative joint disease of the lumbar spine.  Additionally, a November 1995 VA inpatient record noted the Veteran's report of a long history of degenerative joint disease of the lumbar spine.  

The Veteran filed his claim to reopen the claim for service connection for the left hip and back in December 2003.  Throughout the course of the appeal, he was afforded VA examinations in March 2008, October 2012, and October 2014 and a VA addendum opinion was provided in February 2016.  

The March 2008 VA examiner concluded that the degenerative changes of the back and left hip were consistent with the Veteran's age (60 years old at the time of the March 2008 examination), and the aging process.  The examiner determined that there was nothing in the record to suggest that the current back and left hip disorders were related to the Veteran's service.  

Additionally, following physical examination, interview, and review of the medical and lay evidence, the October 2012 VA examiner determined that the back and left hip disorders were not related to service.  With respect to the left hip, the examiner reasoned that both hips were of the same severity even though the Veteran only injured the left hip in service.  With respect to both the left hip and the back, the examiner noted that the service treatment records indicated that the Veteran's symptoms receded on the seventh day of treatment and that the Veteran's service separation examination report was negative only a couple of months after the complaints in April 1969.  The examiner discussed that he was not persuaded by the notes from the Veteran's wife and mother, explaining that the Veteran's wife had only known the Veteran for four years in 1985, which meant that his wife did not have personal observation of the Veteran prior to that time.  The examiner also explained that the Veteran's mother's statement merely affirmed the Veteran's reports that he had trouble with his legs and back in service, but did not address any observations of his back or legs since that time. 

Moreover, the October 2012 VA examiner also noted that the Veteran's profession as a painter for 20 years more likely explained the Veteran's hip and back arthritis as such profession is known for being hard on one's joints and back.  

In October 2014, another VA examiner conducted a thorough physical examination, interview, and review of the lay and medical evidence, and determined that the back and left hip disabilities were less likely than not incurred in or caused by service.  The examiner explained that the Veteran was treated in service for left hip and back pain that started as periumbilical abdominal pain and was diagnosed with myositis/tendonitis that was treated and resolved in seven days.  The examiner explained that myositis is a group of inflammatory myopathies that share immune mediated muscle injury.  The examiner noted that service X-rays were negative in April 1969.  Further, the examiner noted that service treatment records indicated that the myositis had resolved by the seventh day.  Thus, the examiner determined that the episode in 1969 was acute and resolved without sequelae.  Further, the examiner explained that the inservice myositis was a soft tissue (muscle condition) and that the current osteoarthritis is bone in nature.  The examiner explained that there is no connection between in service diagnosis of myositis and osteoarthritis of bilateral hips or lumbar spine.

In February 2016, the October 2014 VA examiner reviewed all of the evidence of record, including medical records dated in May 1970 regarding back and leg aches and February 1977 regarding back symptoms, as well as all lay statements, and determined that there was no change in the October 2014 opinion. 

	b.  Analysis - Back and Left Hip

As an initial matter, the Board notes that the Veteran's degenerative joint disease of the left hip and back was not diagnosed within one year of service.  Therefore service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

With respect to service connection for the back and left hip, the Board finds that the requirement for Shedden element (1), current diagnosis, has been met for both issues.  See e.g. March 2008 VA examination, based on X-rays taken at that time, diagnosed the Veteran with degenerative joint disease of the lumbar spine and in both hips.  

Next, the requirement for Shedden element (2), an in-service incurrence, has been met with respect to both issues on appeal.  In this regard, the Veteran has offered competent and credible statements that he injured his left hip and back at the same time, in service, when he fell while carrying a box full of supplies.  See October 2014 VA examination report; see also service treatment records dated in April 1969.  

However, the claims fail as the requirement for Shedden element (3), nexus between the current disabilities and service, has not been shown for either issue.  Although the Veteran has current diagnoses of degenerative joint disease in the spine and left hip, the evidence does not relate these disorders to his military service.  The Veteran was afforded three VA examinations and a VA opinion, which all resulted in negative nexus opinions.  The remaining evidence of record does not support a finding of a relationship between the current disorders and service. 

There is no positive nexus opinion of record, aside from the Veteran's own lay opinion, to contradict the VA examiners' conclusions.  The Board acknowledges the Veteran's belief that his current back and left hip disabilities are related to service but finds his statements do not have any probative value as they are not competent.  In this regard, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of a degenerative joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's etiology opinion has no probative value.  In any case, the opinion of a medical professional is more probative than the Veteran's lay statement, since the examiner has experience, expertise, and training that the Veteran is not shown to have.

As noted above, service connection may also be warranted even if there is no positive nexus opinion of record, if it can be shown that the Veteran had continuity of symptomatology since service.  

The Board has considered the Veteran's report during the October 2014 VA examination, that he has experienced back and left hip pain since the time of the injury in service.  The Board has also considered lay statements from the Veteran's wife and mother dated in 1985 regarding his wife's observation of back and leg pain for four years and his mother's observation that the Veteran complained of back and leg problems in service.  However, the Board finds that none of the statements support a finding of continuity of symptomatology.  In this regard, the Veteran's October 2014 statement is not credible as it is contradictory to the remaining evidence of record.  Additionally, the Veteran's wife's and mother's statements do not actually address their personal observations of continuity of symptomatology since service. 

Regarding the back complaints, the Board acknowledges that the Veteran may well have endured back pain for a long period, indeed the records dated in the 1980's and 1990's indicate that he has experienced back pain since a motor vehicle accident in the late 1970's.  However, it appears that the Veteran did not have any back symptomatology for at least seven years between the May 1970 back complaints and the February 1977 back complaints and/or intervening motor vehicle accident in the late 1970's.  Further, the Board finds the statements regarding a motor vehicle accident which reportedly occurred in 1978 or 1979 to be credible as those statements were made while seeking treatment, and not for the benefit of seeking service connection.  As the evidence regarding the intervening motor vehicle accident attribute the onset of chronic back pain to the same, the evidence naturally contradicts any statements regarding an onset of back pain in service and continuing since service.  As such, the Board finds that any such statements regarding continuity of back symptomatology since service are not credible. 

Further, with respect to the left hip, the treatment records contradict any statements of continuity of symptomatology as they demonstrate that he did not have any left hip symptomatology for 24 years between the May 1970 complaints and June 1994 left hip complaints, even though he underwent other physical evaluations during the interim.  The Board finds it significant that the October 1981 VA inpatient hospital summary noted a musculoskeletal physical examination but no subjective or objective left hip symptoms or disorders were reported or noted.  Even if the Board resolves doubt and finds that the Veteran's wife's report of the Veteran's "leg pain" for four years in March 1985 included left hip pain, there is still an 11 year gap between the complaints in 1970 and pain beginning in 1981.  The Board also finds it significant that the left hip pain was not noted during the October 1994 VA general medical examination even though left hip complaints were noted a few months earlier.  The next evidence of left hip symptomatology was nearly a decade later, in December 2003, when the Veteran filed his claim.  And, again, in April 2004, when he reported that he took pain relievers twice daily for left hip arthritis.  

In summary, the Veteran's treatment records contradict the statements regarding continuity of back and left hip symptoms since service.  Thus, the Board finds that statements regarding continuity of back and left hip symptomatology are not credible. 

Because the evidence of record does not relate the Veteran's back and/or left hip disorders to his military service, the preponderance of the evidence is against the claims for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disorder is denied.

Service connection for a back disorder is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


